Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on January 28, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-19 remain presently pending in this application.

Information Disclosure Statement
	Applicants’ request for a signed and initialed copy of the Information Disclosure Statement filed on September 4, 2020, is duly noted; said signed and initialed copy accompanies this Office Action.

Election/Restrictions
Claims 1, 3-11, and 13-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected hydrogen sulfide mixture (claims 1 and 3), a nonelected method (claims 4-6 and 13), a nonelected filling container (claims 7, 9-11, 16, 18, and 19), and a nonelected filling container (claims 8, 14, 15, and 17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 4, 2020.
Claims 2 and 12 are presently under consideration by the Examiner.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 12; 
	b. The 35 U.S.C. 102(a)(1) rejection of claim 2 as being anticipated by Cox, Jr. (U. S. Patent No. 6,960,330);
	c. The 35 U.S.C. 102(a)(1) rejection of claim 2 as being anticipated by Hardison (U. S. Patent No. 4,784,775); and
	d. The 35 U.S.C. 103 rejection of claims 2 and 12 as being unpatentable over Hasenberg et al. (U. S. Patent Publication No. 2015/0266734).

New Ground of Rejection
	The following New Ground of Rejection is being made in view of the Examiner’s reconsideration of claims 2 and 12, and in view of the newly discovered reference to Tsutsumishita et al. (U. S. Patent No. 3,903,250).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 appears to further limit the subject matter of claim 2 (from which claim 12 depends), as the limitations therein are more directed to a ratio of the volume of the filling container (in which the hydrogen sulfide mixture resides) to the amount of the hydrogen sulfide mixture therein, as opposed to further defining or characterizing the hydrogen sulfide mixture.

Claim Rejections - 35 USC § 103
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumishita et al. (U. S. Patent No. 3,903,250).
Regarding claim 2, Tsutsumishita et al. teach a deodorized waste water, derived from a mixture of (1) waste water effluent comprising hydrogen sulfide and either (2a) kerosene or (2b) a distillate light oil, said mixture being separated into oil and the water in a settler.  The water portion is fed to a desalting apparatus (considered to read upon the 
The water effluents from the desalting apparatus are considered to read upon Applicants’ claimed “hydrogen sulfide mixture”.  
Tsutsumishita et al. do not explicitly teach or suggest that the limitations of the Applicants’ claims regarding the hydrogen sulfide mixture being present as a liquid phase, having a moisture concentration of 0.01 mol ppm or more and less than 0.75 mol ppm, as recited in claim 2.
Assuming the amounts of hydrogen sulfide in the water effluents from the desalting apparatus (3 ppm; 2 ppm) are in terms of weight, the skilled artisan can determine these amounts in term of mol ppm, based on the molecular weight of hydrogen sulfide (34.1 g/mol):
3 ppm x 1 mol/34.1 g = 0.088 mol ppm
2 ppm x 1 mol/34.1 g = 0.058 mol ppm,
thereby reading upon Applicants’ claim limitation “at least one part of the hydrogen sulfide mixture is present as a liquid phase, and a moisture concentration of the liquid phase is 0.01 mol ppm or more and less than 0.75 mol ppm.”
	Regarding claim 12, it is considered that although Tsutsumishita et al. do not explicitly teach or suggest a ratio of the internal volume of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of waste waters comprising hydrogen sulfide, and treatment thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 24, 2021